DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 3/06/2020. Examiner notes Applicant has elected claims 1, 3–10, and 12–17 with traverse. Claims 1–10 and 12–17 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to DE102017216737.8, filed on 9/21/2017.

Election/Restriction
Applicant’s election with traverse of claims 1, 3–10, and 12–17 is acknowledged. The traversal is on the grounds that the application requires analysis under the “Unity of Invention” standard. 
	Examiner agrees that the application requires analysis under the “Unity of Invention” standard. However, the Requirement for Restriction/Election filed on 4/07/2022 contains sufficient rationale to show that the originally-claimed invention filed on 3/06/2020 lacks Unity of Invention. As shown in the Requirement for Restriction/Election, the first set of claims—claims 1, 3–10, and 12–17—are drawn to a process classified in at least G06V40/28, and the second set of claims—claims 2, 11, and 18—are drawn towards a process classified at least in H04W4/46. As previously discussed, the claimed inventions are related processes which perform materially different functions; the function of the first set of claims is to recognize a hand movement as a gesture for gesture communication, and the function of the second set of claims is to receive and decode a signal containing information about a gesture. Hence, the claimed inventions are distinct and would yield a serious search and examination burden if examined as a whole. Accordingly, the originally-claimed invention lacks Unity of Invention because the group of inventions are not so linked as to form a single general inventive concept under PCT Rule 13.1. Keeping the above in mind, the requirement is held to be proper and is therefore made FINAL. 

Claim Objections
Claims 1, 3, 6, and 8–10 are objected to because of claim informalities.
As to claims 1 and 8, the following claim limitations lack antecedent basis: “the vehicle surroundings” and “the hand”. The following claim limitation contains grammar issues: “by sensor” should rather read “by a sensor.”
As to claims 3 and 13, the following claim limitations lack antecedent basis: “the line of vision” and “the direction of another road user.”
	As to claims 6 and 16, the following claim limitations lack antecedent basis: “the direction statement” and “the vehicle occupant.”
	As to claim 9, the following claim limitation lacks antecedent basis: “the central console.”
	As to claim 10, the following claim limitations lack antecedent basis: “the line of vision,” “the transportation vehicle occupant,” and “the transportation vehicle surroundings.”
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a detection unit that detects,” “an evaluation and control  unit to which data are supplied,” and “a communication unit to which information … is supplied” in claims 8–10 and 12–17. 
The corresponding structure described in the specification as performing the claimed function at least includes:
Detection unit – radar sensor (Disclosure PGPUB, ¶ 34),
Evaluation and control unit – microprocessor, memory (Id, ¶ 37), and
Communication unit – WLAN, central server (Id, ¶ 40).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–7 and 13–17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 1, the recitations “sending a signal … to the second road user by the first road user” and “receiving by a second user a signal transmitted by a first road user” are vague and indefinite. First, it is unclear how a first road user can send a signal to a second road user. Likewise, it is unclear how a second road user can receive a signal. Rather, the disclosure states, “The communication unit sends a signal containing information about the ascertained gesture to an apparatus of a second road user.” Disclosure PGPUB, ¶ 22. Hence, it appears that these functions are the responsibility of the communication unit in the ego vehicle and an apparatus in the second vehicle, respectively. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Examiner notes that claims 2–7 depend from claim 1. 

As to claims 3 and 13, the recitation “stored gestures typical of a gesture communication” is vague and indefinite. It is unclear what criteria makes a gesture typical of a gesture communication. The broadest reasonable interpretation of this claim is that a received gesture is compared with stored gestures. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Examiner notes that claims 4–7 depend from claim 3, and claims 14–17 depend from claim 13.

As to claims 4 and 14, the recitation “ascertaining a direction and/or position statement” is vague and indefinite. It is unclear as to what a direction and/or position statement is in reference to. The BRI of this statement is a direction and/or position statement of the other vehicle. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Examiner notes that claims 5–7 depend from claim 4, and claims 15–17 depend from claim 14.

Appropriate correction is required.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a method for sending information for a gesture communication between two road users without significantly more
Independent claims 1 and 8 recite: 
“detecting the hand or at least one finger of the first road user,”
“ascertaining a gesture,”
“evaluating the ascertained gesture to [perform determinations],” and
“sending a signal.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitations of gathering data—i.e., detecting a hand or at least one finger—and insignificant post-solution activity—i.e., sending a signal. But for the gathering of data and insignificant post-solution activity, a human mind is capable of recognizing a gesture and ascertaining a meaning associated with the gesture. If a claim limitation under its broadest reasonable interpretation can be performed in a human mind—that is, the claim limitation is a mental process—then the claim limitation represents an abstract idea.
The judicial exception is not integrated into a practical application. The structure in claim 1 is a sensor for detecting a hand or at least one feature; there is no structure for directly performing the mental process. Continuing, claim 8 recites generic computing components—i.e., a detection unit, an evaluation and control  unit, and a communication unit—that are recited at such a high level of generality that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 3–7 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., making a comparison, performing a check to determine whether the first  user looks in the direction of another road user, ascertaining a direction and/or position statement—insignificant pre-solution activity (e.g., gathering data)—i.e., detecting a line of vision—or insignificant post-solution activity—i.e., transmitting . Claims 9–10 and 12–17 depend on claim 8, but do not render the claimed invention patent eligible for at least the same reasons as claims 3–7, as the claims recite similar subject matter but for minor differences.
Accordingly, claims 1, 3–10, and 12–17 are rejected under 35 U.S.C. § 101.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, and 13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by James et al. (US20160167648A1; from here on referred to as James).

As to claim 1, James discloses a method for sending information for a gesture communication between two road users, wherein a first road user is in an ego transportation vehicle and a second road user is in another transportation vehicle in the vehicle surroundings of the ego transportation vehicle, the method comprising: 
detecting the hand or at least one finger of the first road user in the ego transportation vehicle by sensor (“The human signal recognition module 121 [i.e., sensor] can be configured to detect … non-verbal human gestures.” (¶ 30). “The non-verbal human gesture can be made by a … human driver [i.e., first road user] of another vehicle [i.e., ego vehicle] in the external environment.” (¶ 132).);
ascertaining a gesture that the first road user makes in the ego transportation vehicle with his hand or at least one finger (“The human signal recognition module 121 can be configured to … identify, assess and/or interpret non-verbal human gestures to determine the meaning thereof.” (¶ 30).);
evaluating the ascertained gesture to determine whether the ascertained gesture is a gesture for gesture communication and is directed at a second road user in another transportation vehicle (“The human signal recognition module 121 can be configured to compare a detected non-verbal human gesture to a set of predefined human gestures in the gesture library 116 to determine if there is a match.” (¶ 32).  “Such a determination [of a gesture directed at a second road user] can be made based on … a non-verbal human gesture received from a person in the external environment. For instance, the person 310 may say “go ahead” or “proceed” and/or make such a hand gesture [i.e., it is determined that whether a gesture is directed at a second road user in a transportation vehicle].” (¶ 116).); and 
sending a signal containing information about the ascertained gesture for gesture communication to the second road user by the first road user (“[After determining a future driving maneuver based on an identified gesture,] at block 720, the autonomous vehicle 100 [i.e., the second vehicle] can be caused to implement the determined future driving maneuver. For instance, the processor 110 … can be operatively connected to one or more of the vehicle systems 160 to implement the determined future driving maneuver.” (¶ 136. See also ¶ 135, FIG. 7.). That is, in response to ascertaining a gesture received from a second vehicle containing a second road user, a processor may implement a future driving maneuver based on the ascertained gesture. In order to do so, a signal containing information about the ascertained gesture is necessarily sent to the processor or vehicle systems.).

Independent claim 8 is rejected under the same rationale as claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claims 3 and 13, James discloses: making a comparison with stored gestures typical of a gesture communication with another road user (“The human signal recognition module 121 can be configured to compare a detected non-verbal human gesture to a set of predefined human gestures in the gesture library 116 to determine if there is a match.” (¶ 32).).

As to claim 10, James discloses: a sensor for detecting the transportation vehicle surroundings (“One or more of the environment sensors 126 can use at least in part radio signals (e.g. RADAR based sensors).” (¶ 40).).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claims 4, 5, 7, 14, 15, and 17 
Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over James in view of Klang et al. (US20150264538A1; from here on referred to as Klang).

As to claims 4 and 14, James discloses: the ego transportation vehicle ascertaining a position statement (“A person 310 [i.e., a first road user who may perform a gesture] can be located at a corner 330 of the first street 320 and the second street 325.” (¶ 114)).
	James fails to explicitly disclose: transmitting the position statement to the other transportation vehicle.
	However, Klang teaches: transmitting the position statement to the other transportation vehicle (“Signaling from potential other vehicle-to-vehicle enabled devices is … monitored in step 130. Such signaling typically includes respective geographical positions of the potential other devices.” (¶ 99; FIG. 1a).).
	James discloses: ascertaining a position statement. Klang teaches: transmitting the position statement to the other transportation vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of James with the feature of: transmitting the position statement to the other transportation vehicle—as taught by Klang—because it is a well-known feature in the art. Vehicle-to-vehicle communication of positions and directions is used extensively for many applications in the art, such as obstacle-avoidance, autonomous navigation, gesture communication, and so forth. This feature is helpful in the context of the claimed invention as it aids in, for at least one example, ascertaining whether a gesture is directed towards a road user. Accordingly, the incorporation of this feature enhances gesture communication.

As to claims 5 and 15, James discloses: wherein the other transportation vehicle ascertains from a position statement whether the gesture has been directed at the second road user by the first road user (“Based on … the location of the person 310 [i.e., a position statement of the first road user], it can be determined that the person 310 is potentially related to a future driving maneuver of the vehicle 100. Such a determination can be made based on … a non-verbal human gesture received from a person in the external environment. For instance, the person 310 may say “go ahead” or “proceed” and/or make such a hand gesture [i.e., it is determined based on at least a position statement of the first road user that a gesture is directed at a second road user in a transportation vehicle].” (¶ 116; FIG. 3).).
	James fails to explicitly disclose the transmitted position statement. 
	However, Klang teaches: transmitting the position statement to the other transportation vehicle (“Signaling from potential other vehicle-to-vehicle enabled devices is … monitored in step 130. Such signaling typically includes respective geographical positions of the potential other devices.” (¶ 99; FIG. 1a).).
	James discloses: ascertaining from a position statement whether the gesture has been directed at the second road user by the first road user. Klang teaches: transmitting the position statement to the other transportation vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of James with the feature of: transmitting the position statement to the other transportation vehicle—as taught by Klang—because it is a well-known feature in the art. Vehicle-to-vehicle communication of positions and directions is used extensively for many applications in the art, such as obstacle-avoidance, autonomous navigation, gesture communication, and so forth. This feature is helpful in the context of the claimed invention as it aids in, for at least one example, ascertaining whether a gesture is directed towards a road user. Accordingly, the incorporation of this feature enhances gesture communication.

As to claims 7 and 17, the combination of James and Takada fails to explicitly disclose: wherein the position statement is ascertained from a GPS signal received by the ego transportation vehicle.
	However, Klang teaches: wherein the position statement is ascertained from a GPS signal received by the ego transportation vehicle (“All geographical positioning of this disclosure may utilize … GPS.” (¶ 96). “Signaling from potential other vehicle-to-vehicle enabled devices is … monitored in step 130. Such signaling typically includes respective geographical positions of the potential other devices.” (¶ 99; FIG. 1a).).
	James discloses: detecting a hand or a finger, ascertaining a gesture based on said detection, evaluating the gesture as to determine its meaning, and sending a signal containing information about the ascertained gesture. Klang teaches: wherein the position statement is ascertained from a GPS signal received by the ego transportation vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of James with the feature of: wherein the position statement is ascertained from a GPS signal received by the ego transportation vehicle—as taught by Klang—because it is a well-known feature in the art. Vehicle-to-vehicle communication of positions and directions is used extensively for many applications in the art, such as obstacle-avoidance, autonomous navigation, gesture communication, and so forth. Furthermore, it is well-known to communicate positions as GPS coordinates, as GPS is ubiquitous in the art for determining the position of vehicles. The taught feature is helpful in the context of the claimed invention as it aids in, for at least one example, ascertaining whether a gesture is directed towards a road user. Accordingly, the incorporation of this feature enhances gesture communication.



Rejection of Claims 6 and 16
Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over James in view of Klang as applied to claim 4 above, further in view of Takada et al. (US20160004321A1; from here on referred to as Takada)

As to claims 6 and 16, the combination of James and Klang fails to explicitly disclose: wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego transportation vehicle.
	However, Takada teaches: wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego transportation vehicle (“Based on the line-of-sight direction [i.e., line of vision], when the face direction is determined to be the direction of the display area … the detected motion determining unit 4013 determines that the detected motion of the driver is a [valid] gesture.” (¶ 75, FIG. 5B). See also ¶¶ 76–78, which discuss the evaluation of whether a gesture is not directed towards the display and hence not valid.).
	James discloses: detecting a hand or a finger, ascertaining a gesture based on said detection, evaluating the gesture as to determine its meaning, and sending a signal containing information about the ascertained gesture. Klang teaches: wherein the position statement is ascertained from a GPS signal received by the ego transportation vehicle. Takada teaches: wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego transportation vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James and Klang and include the feature of: wherein the direction statement is ascertained by detecting the line of vision of the vehicle occupant of the ego transportation vehicle—as taught by Takada—because it is a useful feature in the art. The line of vision is a strong indicator as to whether a road gesture is directed towards another road user or not, as someone gesturing to a vehicle is likely to be looking at said vehicle as well. Hence, the detection of the line of vision aids in more accurately determining whether the direction of the gesture is towards the vehicle or not. Accordingly, the incorporation of this feature enhances gesture communication.

Rejection of Claim 9 
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over James in view of Clifford et al. (US20180322342A1; from here on referred to as Clifford).

As to claim 9, James discloses: wherein the detection unit is a radar sensor (“One or more of the environment sensors 126 can use at least in part radio signals (e.g. RADAR based sensors).” (¶ 40 )).
	James fails to explicitly disclose: wherein the detection unit is a radar sensor installed in the central console.
	However, Clifford teaches wherein the detection unit is a radar sensor installed in the central console (“The object detection sensor 107 may include … a radar sensor …. The object detection sensor 107 may be … disposed in …. a center console of a vehicle.” (¶ 42).)
	James discloses: a detection unit comprising a radar sensor. Clifford teaches: a radar sensor installed in the central console. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of James with the feature of: wherein the detection unit is a radar sensor installed in the central console—as taught by Clifford—because it is a useful feature in the art. Due to its centrality, the center console is a useful location to place a radar for either capturing gestures made in the interior or exterior of the vehicle. Accordingly, the incorporation of this feature enhances gesture communication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668